*522Order
Per Curiam:
Jeffery Sumners appeals from a jury verdict finding him guilty of tampering in the first degree, § 569.080. Sumners was sentenced as a persistent felony offender to fifteen years’ imprisonment. In his sole point on appeal, Sumners argues that the trial court plainly erred in admitting testimony about a knife found in Sumners’s possession on the night he was arrested because the State failed to timely disclose the knife during discovery. Finding no error, we affirm the trial court’s judgment. Rule 30.25(b).